UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4585


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY CLARENCE BYRD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:11-cr-00364-FDW-1)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bobby Clarence Byrd, Jr., pleaded guilty to knowingly

transporting    child   pornography,        and    aiding     and     abetting,      in

violation of 18 U.S.C. §§ 2252A(a)(1), 2 (2012); and possessing

child   pornography,    in   violation      of    18   U.S.C.      § 2252(a)(4)(B)

(2012),   and     received    a     total        sentence     of      204    months’

imprisonment.      On   appeal,     Byrd    raises     two    claims:       that    the

district court erred in failing to address two of his arguments

in favor of a more lenient sentence, and that the sentence is

substantively     unreasonable.            Finding     no     merit     in    either

contention, we affirm.

           We review a sentence for reasonableness, applying an

abuse of discretion standard.          Gall v. United States, 552 U.S.

38, 46, 51 (2007).      The Supreme Court has held that a sentencing

judge must provide sufficient explanation to demonstrate that it

has “considered the parties’ arguments and has a reasoned basis

for exercising [its] own legal decisionmaking authority.”                          Rita

v. United States, 551 U.S. 338, 356 (2007).                    Failing to do so

renders a sentence procedurally unreasonable.                   United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).

           Byrd   asserts    that    the     district        court    procedurally

erred by failing to address all of his nonfrivolous reasons for

imposing a lower sentence.        Our review discloses no such error.

The court stated that it had considered each of the arguments

                                      2
set forth in Byrd’s sentencing memorandum.                                     The court addressed

the offense characteristics which, according to Byrd, overstated

the   seriousness           of    his      offense,           concluding         that       two     of    the

enhancements were antiquated and should be stricken and that the

remaining enhancements should apply.                                The court thus granted a

downward       variance          to    a      range         of     188     to    235     months,          and

determined          that    a     sentence          of       204     months      was        appropriate.

Explicitly          referencing          the     sentencing              factors       of    18     U.S.C.

§ 3553(a)       and        noting       the     extremely            serious       nature          of    the

offense, the court also provided a detailed rationale for its

sentence.       Accordingly, we conclude that the district court did

not commit the procedural sentencing error asserted by Byrd.

               Byrd    also       fails        to       rebut      the     presumption         that       his

below-Guidelines            sentence           is       substantively           reasonable.               See

United    States       v.        Susi,     674      F.3d         278,     289    (4th        Cir.       2012)

(explaining that this court applies a presumption on appeal that

a   sentence        within       or    below        a       properly      calculated         Guidelines

range    is    substantively             reasonable);              United       States       v.    Montes-

Pineda,       445    F.3d       375,     379     (4th         Cir.      2006)    (explaining             that

defendant may rebut presumption by showing “that the sentence is

unreasonable          when        measured          against          the       § 3553(a)          factors”

(internal quotation marks omitted)).

               We therefore affirm the district court’s judgment. We

dispense       with        oral       argument           because         the    facts        and        legal

                                                        3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4